DETAILED ACTION
This action is made in response to the communication filed on November 12, 2020. This action is made non-final.
Claims 1-20 are pending. Claims 1, 14, and 19 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 14, and 19 are objected to because of the following informalities:  
As to claims 1, 14, and 19, “the second client device” lacks proper antecedent basis and should read as --a second client device--.  
As to claims 1, 14, and 19, “said established connection” lacks proper antecedent basis and should read as –said electronic connection--.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al. (USPPN: 2018/0357292; hereinafter Rai) in further view of Yan et al. (USPPN: 2020/0292608; hereinafter Yan).
	As to claim 1, Rai teaches A computing device (e.g., see Fig. 1) comprising: 
	one or more processors; 
	a non-transitory computer-readable memory having stored therein computer-executable instructions, that when executed by the one or more processors, cause the one or more processors to perform actions causing a display of a user interface (UI) (e.g., see Fig. 1), the actions comprising: 
	receiving, over a network, electronic data related to an operation of a physical asset at location, the electronic data representing at least one detected anomaly by the asset during a time period (e.g., see [0034], [0036] teaching receiving, over a network, data related to the operation of a physical asset including at least one detected anomaly during a time period); 
	creating the UI, the UI comprising functionality for visibly displaying the received electronic data as interactive digital content (e.g., see [0040]-[0042] teaching creating a UI to display the data as interactive content); 
	causing to be displayed, over the network, the UI on a display of a client computing device (e.g., see Fig. 1, [0040]-[0042] teaching displaying the UI to a remote client); 
	receiving, from the client computing device, a request to filter the displayed electronic data (e.g., see Fig. 1D, [0069] wherein the client device can select and/or filter elements displayed in the view); 
	modifying the UI based on the filter request, said modification causing the UI to automatically alter a quantity and type of interactive digital content displayed within the UI (e.g., see Fig. 1D, [0069] displaying the updated view based on the filter request, including altering how the data is graphically displayed); 
	receiving, over the network, input from the second client device respective to a portion of the altered digital content, the portion corresponding to an anomaly by the asset (e.g., see [0043], [0063], [0067], [0069] wherein a request to a portion of the  modified data view can be received, the portion corresponding to a detected anomaly. See also Fig. 1, [0035] wherein the visualization and control are provided to one or more clients).
	Rai fails to teach electronically establishing, over the network, an electronic connection between the client device and a device associated the asset and the location, said established connection comprising functionality enabling the client device to control the asset over the network via the modified UI.  
	However, in the same field of endeavor of graphical user interfaces for monitoring asset anomalies, Yan teaches electronically establishing, over the network, an electronic connection between the client device and a device associated the asset and the location, said established connection comprising functionality enabling the client device to control the asset over the network via the modified UI (e.g., see [0003]-[0004], [0058]-[0060], [0108] teaching electronically establishing a connection between the client device and a device associated with the asset and location to provide control of the asset on the UI). Accordingly, it would have been obvious to modify Rai in view of Yan in order to provide early warning indications for malfunctioning equipment and proactively replace and/or repair before the equipment becomes damaged (e.g., see [0027] of Yan).

	As to claim 2, the rejection of claim 1 is incorporated. Rai further teaches storing the electronic data in a cloud-based, network cache, wherein said receiving of the electronic data comprises retrieving the electronic data from the cache (e.g., see [0148], [0159] teaching storing and accessing data from a cloud-based cache).  

	As to claim 3, the rejection of claim 1 is incorporated. Yan further teaches wherein said control comprises executing an application over the network, via the UI, that performs a maintenance operation on the asset (e.g., see [0003], [0027], [0108], [0110] teaching executing an application over the network for maintenance of the asset).  

	As to claim 4, the rejection of claim 1 is incorporated. Rai further teaches wherein said filter request is in response to interaction with at least a portion of the interactive digital content (e.g., see [0069] wherein the filter request is in response to interaction with a portion of the content).  

	As to claim 5, the rejection of claim 1 is incorporated. Rai further teach analyzing the electronic data of the asset (e.g., see [0040] teaching analyzing the data); and automatically generating, without user input, said filter request based on said analysis (e.g., see [0043] teaching automatically filtering based on the analysis).  

	As to claim 6, the rejection of claim 1 is incorporated. Rai further teach wherein said filter request comprises a set of criteria corresponding to a type of data included in the electronic data related to an anomaly (e.g., see [0033], [0063], [0128], [0139] wherein the filter request can include criteria corresponding to a type of data related to the anomaly).  

	As to claim 7, the rejection of claim 1 is incorporated. Rai further teach wherein said filter request enables navigation of particular types of asset data related to a plurality of locations (e.g., see [0065], [0121] teaching a display view showing asset locations).  

	As to claim 9, the rejection of claim 1 is incorporated. Yan further teach collecting information related to the control over the asset (e.g., see [0108] wherein measurement and sensor data corresponding to the asset to be controlled is retrieved).  

	As to claim 10, the rejection of claim 9 is incorporated. Yan further teach receiving a second set of electronic data based at least in part on the collected information (e.g., see [0114] teaching collecting data to which the sensor and measurement data is compared).  

	As to claim 11, the rejection of claim 1 is incorporated. Rai further teach collecting information related to the filter request and said modification of the UI (e.g., see [0060]-[0069] teaching collecting information for the filter requests and updated views).  

	As to claim 12, the rejection of claim 11 is incorporated. Rai further teach receiving a second set of electronic data; and29Docket No. 160095-117401/USNONPROVISIONAL causing the UI to be updated based on the second set of electronic data and the collected information (e.g., see [0060]-[0069] teaching continuous views of different filtering and/or navigation of the updated data).

	As to claim 13, the rejection of claim 1 is incorporated. Rai-Yan further teach analyzing the received electronic data (e.g., see [0040] teaching analyzing the data); and determining a type of display format for the electronic data based on said analysis, wherein the display of the electronic data within the UI is based at least in part on said determined type (e.g., see [0042], [0043] determining a suggested view based on the analyzed data wherein the suggested view includes particular sets of assets and/or characteristics).

	As to claims 14-18, the claims are directed to the method implemented on the computing device of claims 1, 2, 10, 12, and 13. It is noted claims 16 and 17 are directed to the method of claims 10, which includes claim 11 and claim 12, which 
	As to claims 19-20, the claims are directed to the non-transitory storage medium implemented on the computing device of claims 1-2 and are similarly rejected.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rai and Yan, as applied above, and in further view of Navarro et al. (USPPN: 2012/0084662; hereinafter Navarro).
	As to claim 8, the rejection of claim 1 is incorporated. Rai-Yan fail to explicitly teach wherein said electronic connection is established upon initial display of the UI on the client device.  
	However, in the same field of endeavor of graphical user interfaces, Navarro teaches wherein said electronic connection is established upon initial display of the UI on the client device (e.g., see [0007], [0039] wherein the electronic connection (for functionality enabling the client device to control the asset) is established upon display of the user interface). Accordingly, it would have been obvious to modify Rai-Yan in view of Navarro in order to easily control networked devices (e.g., see [0023] of Navarro).


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/Stella Higgs/Primary Examiner, Art Unit 2179